Citation Nr: 0004015	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  96-49 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel









INTRODUCTION

The veteran had active duty from December 1945 to January 
1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to a compensable disability rating for 
bilateral hearing loss.  The veteran has perfected an appeal 
of that decision.

This case was previously before the Board in March 1998, at 
which time it was remanded to the RO for additional 
development.  That development has been completed and the 
case returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The average puretone threshold in the left ear is 
56 decibels, with speech discrimination ability of 
88 percent, and the average puretone threshold in the right 
ear is 58 decibels, with speech discrimination ability of 
80 percent.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.85, 4.86, Diagnostic 
Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for a compensable 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence pertaining to the issue consists of the reports of 
audiometric examinations in April 1996, April 1998, and 
February 1999.  

In the Board's March 1998 remand the RO was instructed to 
obtain the results of a January 1997 VA audiometric 
examination and to provide the veteran a current audiometric 
examination.  The Board asked the current examiner to provide 
an opinion on the limitations imposed by the service-
connected hearing loss in terms of its effects on the 
veteran's earning capacity.  The RO requested the results of 
the January 1997 audiometric examination, but the VA medical 
center (MC) indicated that the examination had not been 
conducted.  The RO also provided the veteran an additional 
audiometric examination in February 1999.  The examiner 
provided the information necessary for evaluating the 
severity of the hearing loss, but did not provide an opinion 
on the affects of the hearing loss on the veteran's earning 
capacity.

The Court of Appeals for Veterans Claims (formerly the Court 
of Veterans Appeals) (Court) has previously held that the 
veteran is entitled to compliance with the Board's remand 
instructions as a matter of law.  See Stegall v. West, 11 
Vet. App. 268 (1998).  In accordance with the Court's holding 
in Stegall, the veteran's representative has requested that 
the case be again remanded to the RO for total compliance 
with the Board's remand instructions.

The Court has also held, however, that consideration of 
factors outside the stated rating criteria in evaluating a 
disability is precluded as a matter of law.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  The opinion 
of the audiometric examiner regarding the effect of the 
veteran's hearing loss on his earning capacity is not 
relevant in determining his entitlement to a compensable 
disability rating.  The evidence does not indicate that an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b) is 
warranted, nor does the veteran so claim.  The Board finds, 
therefore, that the RO substantially complied with the remand 
instructions by providing the veteran an additional 
audiometric examination, and that an additional remand in 
order to obtain such an opinion is not warranted.  See Dyment 
v. West, 13 Vet. App. 141 (1999).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Subsequent to the denial of a compensable disability rating 
in April 1996, the regulations pertaining to the evaluation 
of hearing loss were revised effective June 10, 1999.  
Schedule for Rating Disabilities; Diseases of the Ear and 
Other Sense Organs, 64 Fed. Reg. 25,202 (1999) (codified at 
38 C.F.R. § 4.85-4.87).  Because the veteran's appeal was 
filed prior to the change in the regulations, he is entitled 
to the application of the version more favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  He was provided 
the revised regulations in an August 1999 supplemental 
statement of the case, and the RO considered the revised 
regulations in confirming the denial of a compensable rating.  

The Board finds, therefore, that it can consider the revised 
regulations in evaluating the bilateral hearing loss without 
prejudice to the veteran.  Bernard v Brown, 4 Vet. App. 384 
(1993).  

The Board also finds that because there is no material 
difference in the regulations in terms of evaluating the 
hearing loss disability based on average puretone decibel 
thresholds and speech discrimination ability, and because the 
revised regulations allow for additional consideration of 
exceptional patterns of hearing impairment, the revised 
rating criteria are more favorable to the veteran.  
VAOPGCPREC 11-97.

Evaluations of bilateral defective hearing range from 
noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the schedule establishes 11 
auditory hearing acuity levels designated from level I for 
essentially normal hearing acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000) is 55 decibels or 
more, the Board will determine the Roman numeral designation 
for hearing impairment from either Table VI, based on 
puretone threshold average and speech discrimination, or 
Table VIa, based only on puretone threshold average, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the Board will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  


Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The veteran's service medical records show that he incurred a 
bilateral hearing loss in service.  In a March 1947 rating 
decision the RO granted service connection for bilateral 
hearing loss, and rated the disability as noncompensable.  
The noncompensable rating has been in effect since March 
1947.

A VA audiology examination in April 1996 revealed puretone 
decibel thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
50
55
50
LEFT
40
55
60
60

Speech audiometry revealed speech recognition ability of 
80 percent in the right ear and of 88 percent in the left 
ear.

The veteran was provided a VA otolaryngology examination in 
January 1997, as a result of which the examiner stated that 
the veteran had a 38 percent hearing loss in the left ear and 
a 75 percent hearing loss in the right ear.  The examiner did 
not, however, provide the specific results, in terms of 
puretone decibel thresholds, of any audiometric testing.

A private audiometric examination in April 1998 showed 
puretone decibel thresholds as follows:




HERTZ



1000
2000
3000
4000
RIGHT
55
55
65
60
LEFT
45
60
70
70

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 88 percent in the left 
ear.

The VA audiometric examination in February 1999 revealed the 
following puretone decibel thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
55
55
60
60
LEFT
45
55
65
60

Speech audiometry revealed speech recognition ability of 
80 percent in the right ear and of 88 percent in the left 
ear.

A noncompensable rating is assigned for bilateral defective 
hearing where the puretone threshold average in one ear is 
58 decibels, with speech recognition ability of 80 percent 
correct, (level IV), and, in the other ear, the puretone 
threshold average is 56 decibels, with speech recognition 
ability of 88 percent correct, (level II).  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The audiometric testing in April 1998 and February 1999 
revealed that the veteran had puretone thresholds of 
55 decibels or greater at all relevant Hertz levels in the 
right ear.  In accordance with 38 C.F.R. § 4.85, Table VIa, 
the average puretone threshold of 58 decibels yields a Roman 
numeral of IV, the same Roman numeral produced by considering 
the average puretone decibel threshold and the speech 
discrimination percentage in Table VI.  

Consideration of the provisions of 38 C.F.R. § 4.86(a) does 
not, therefore, result in a compensable rating.  The Board 
finds, therefore, that the preponderance of the evidence is 
against the claim of entitlement to a compensable disability 
rating for bilateral hearing loss.


ORDER

The claim of entitlement to a compensable disability rating 
for bilateral hearing loss is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

